IN THE SUPREME COURT OF THE STATE OF NEVADA


                   WYLMINA E. HETTINGA, AN                                 No. 83940
                   INDIVIDUAL,
                   Appellant,
                   vs.                                                      FILED
                   ALAN T. NAHOUM, INC., A NEW
                   YORK CORPORATION,                                        JAN 1 3 2022
                   Respondent.


                                         ORDER DISMISSING APPEAL

                               This pro se appeal was docketed on December 20, 2021, without
                   payment of the requisite filing fee. See NRAP 3(e). That same day, this
                   court issued a notice directing appellant to pay the required filing fee or
                   demonstrate compliance with NRAP 24 within 14 days. The notice advised
                   that failure to comply would result in the dismissal of this appeal. To date,
                   appellant has not paid the filing fee or otherwise responded to this court's
                   notice. Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
                               It is so ORDERED.



                                                              CLERK OF THE SUPREME COURT
                                                              ELIZABETH A. BROWN

                                                              BY:




                   cc:   Hon. Timothy C. Williams, District Judge
                         Wylmina E. Ilettinga
                         Holley Driggs/Las Vegas
                         Eighth District Court Clerk
 SUPREME COURT
      OF
    NEVADA



CLERK'S ORDER


                                                                               22 -
 (0) 1947 algito